Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 1 of 28 PagelD #: 5

Filed 19-Ci-001384 03/04/2019 David L. Nicholson, JeffN@h ORGINAL DOCUMENT

03/25/2019 02:29:54 PM
81717

CASE NO. JEFFERSON CIRCUIT COURT

DIVISION

CINDY GREENE PLAINTIFF

3200 Halls Hill Rd.

Crestwood, KY 40014

vs. COMPLAINT

CRACKER BARREL OLD COUNTRY STORE, INC. DEFENDANTS

305 Hartmann Drive

Filed

Lebanon, TN 37087

Serve: Secretary of State
and
UNKNOWN DEFENDANTS who were individuals,
corporations or unincorporated associations involved
in the ownership, operation, cleaning and maintenance

of Cracker Barrel Store No. 417 on March 8, 2018

Appoint Warming Order Attorney

ee ee

Comes the Plaintiff, Cindy Greene, by counsel, and for her cause of action against the
Defendants, Cracker Barrel Old Country Store, Inc. and Unknown Defendants, states as follows:

1. At all times mentioned herein, the Plaintiff, Cindy Greene, is a resident of
Crestwood, Oldham County, Kentucky.

2. Upon information and belief, the Defendant, Cracker Barrel Old Country Store, Inc.
(hereinafter “Cracker Barrel”), is a Tennessee corporation licensed to conduct business, and
transacting business, within the Commonwealth of Kentucky. At the time of this filing, the
Kentucky Secretary of State’s website was non-operational and information about registered
agents for service of process was unavailable both to the public and Secretary of State office

personnel. Accordingly, Plaintiff cannot determine whether the Defendant maintains a registered

19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

COM : 000001 of 000004
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 2 of 28 PagelD #: 6

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jeff¥4oh ORLGINiAdk DOCUMENT
03/25/2019 02:29:54 PM
81717

agent for service of process within the Commonwealth of Kentucky. Service upon the Secretary
of State is proper per KRS 454.210.

3. The Unknown Defendants are individuals, corporations or unincorporated
associations involved in the ownership, operation, cleaning and maintenance of Cracker Barrel
Store No. 417 on March 8, 2018 and whose identities are presently unknown to the Plaintiff.

4. At all times mentioned herein, the Defendant, Cracker Barrel, owned, operated,
supervised and maintained a restaurant and retail store, identified as “Store No. 417,” at 2701
Crittenden Drive, in Louisville, Jefferson County, Kentucky.

5. On or about March 8, 2019, the Plaintiff, Cindy Greene, went to the above-
referenced Cracker Barrel restaurant for lunch.

6. Upon completing her lunch, the Plaintiff, Cindy Greene, arose from her table near
the fireplace, picked up her check, and proceeded to walk toward the cash register to pay for her
meal.

7. As Plaintiff walked toward the register, the hardwood floor ahead of her appeared
to be clean, dry and free of debris and defects. Unbeknownst to the Plaintiff, however, the floor
was covered with an imperceptible film of grease. As a result of this greasy film, Plaintiffs feet
flew out from beneath her and she fell, landing on her back. As Plaintiff eventually sat upright
and struggled to get to her feet, she realized her palms were coated with the greasy film on the
floor.

8. It was the duty of the Defendants, Cracker Barrel and Unknown Defendants, to
regularly inspect their restaurant premises to ensure said property was free of defects and hazards
which would imperil persons lawfully on the premises; to avoid creating any defects and hazards

which would imperil persons lawfully on the premises; to correct or remedy any such defects and

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

COM : 000002 of 000004
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 3 of 28 PagelD #: 7

Fiied 19-CI-001384 03/04/2019 David L. Nicholson, JeffN&h ORLGINiAdk DOCUMENT
03/25/2019 02:29:54 PM
81717

hazards of which they were aware, or in the exercise of ordinary care, should have been aware;
and to warn persons lawfully upon the premises of any defects or hazards of which they were
aware, or in the exercise of ordinary care, should have been aware.

9. The Defendants, Cracker Barrel and Unknown Defendants, breached one or more
of their above-described duties when they failed to regularly inspect their premises for hazardous
conditions; created a hazardous condition by failing to properly clean their floors or by cleaning
with a greasy mop that only served to disperse and spread greasy substances rather than removing
them from the floor; failed to warn the Plaintiff of the hazardous condition created by the greasy
substance; and otherwise failed to take any remedial measures to protect Cracker Barrel’s
customer, Cindy Greene.

10. At all times mentioned herein, the Defendants, Cracker Barrel and Unknown
Defendants, knew or with the exercise of ordinary care, should have known, of the defective and
unreasonably dangerous condition of the restaurant floor.

11. ‘As the direct and proximate results of the negligence and carelessness of the
Defendants, Cracker Barrel and Unknown Defendants, Cindy Greene has been caused to incur
medical expenses, will be caused to incur medical expenses in the future, has suffered lost income,
will suffer lost income in the future, has had her ability to labor and earn wages permanently
impaired, has sustained a permanent and severe injury, has endured great pain and suffering of
body and mind, and will endure great pain and suffering of body and mind in the future.

WHEREFORE, the Plaintiff, Cindy Greene, demands judgment against the Defendants,
Cracker Barrel and Unknown Defendants, as follows:

1. Compensatory damages to fairly and reasonably compensate Plaintiff for her

injuries;

Filed 19-CI-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

COM : 000003 of 000004
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 4 of 28 PagelD #: 8

Filed

Filed

19-CI-001384

03/04/2019

2. Her costs incurred;

3. Trial by jury; and

David L. Nicholson, Jeffih OQRLGINAk DOCUMENT
03/25/2019 02:29:54 PM
81717

4. Any and all other relief to which the Plaintiff may appear entitled.

19-Cl-001384

03/04/2019

Respectfully submitted,

SLECHTER LAW FIRM, PLLC

/s/ Mat A. Slechter

MAT A. SLECHTER
MEREDITH K. SLECHTER
2507 Bush Ridge Drive, Suite A
Louisville, Kentucky 40245
(502)384-7400

David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

COM : 000004 of 000004
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 5 of 28 PagelD #: 9

Filed

Filed

 

 

49-Cl-001384 03/04/2019 David L. Nicholson, Jeffléah ORIGIN DOCUMENT
03/25/2019 02:30:27 PM
81717
CASE NO. JEFFERSON CIRCUIT COURT
DIVISION
CINDY GREENE PLAINTIFF
VS. AFFIDAVIT FOR APPOINTMENT OF WARNING
ORDER ATTORNEY FOR UNKNOWN DEFENDANTS
CRACKER BARREL OLD COUNTRY STORE, INC. , ET AL DEFENDANTS
Kee KKK FE OK
Comes the Affiant, Mat A. Slechter, and after first being duly sworn, deposes and states as
follows:
1. I am counsel for the Plaintiff in the above-styled action;
2. That the Unknown Defendants are persons, corporations or unincorporated

associations who owned, operated, cleaned and maintained the Cracker Barrel restaurant located

at 2701 Crittenden Drive on March 8, 2018; and

3. The identity of each of these Unknown Defendants is presently not known to this

Affiant or to the Plaintiff herein.

Further affiant sayeth naught.
H4 By E ZL C ,
MAT A. SLE ER
STATE OF KENTUCKY
COUNTY OF JEFFERSON

SUBSCRIBED AND SWORN TO before me fe Mat A. Slechter on this the 4" day of
March, 2019.

 

<siet mb KENTUCKY
STATE AT LARGE

My commission expires: 8- 15 -20 20

19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

AFW : 000001 of 000001
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 6 of 28 PagelD #: 10

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jeffiah ORAGINAk DOCUMENT
03/25/2019 02:30:10 PM
David L. Nicholson, Jefferson Circuit Clerk 81717 ’ 1H oe

   

600 West Jefferson Street

Louisville, KY 40202-4731
BOYD, ROBERT
6708 SHEPHERDSVILLE RD. STE. 3
LOUISVILLE, KY 40228

Generated: 03/04/2019

 

AOC-110 Doc Code: AWOA

Rev. 7-14 Case Number: 19-Cl-001384

Court: 1

County: JEFFERSON Circuit

APPOINTMENT OF WARNING iVieian:
Rule CR 4.05; 4.07 ORDER ATTORNEY Division: CIRCUIT

Commonwealth of Kentucky
Court of Justice Courts.Ky.gov

 

 

 

 

Plantiff, GREENE, CINDY VS. CRACKER BARREL OLD COUNTRY STORE, INC., ET, Defendant

UNKNOWN DEFENDANTS
Warning Order Appointed For

Not later than fifty (50) days after the date of this Order, the above-named Defendant is warned to appear
and answer the Complaint/Petition of the above-named Plaintiff filed against him/her.

HON. BOYD, ROBERT

a regular practicing attorney of this Court, is appointed to correspond with the Defendant, and to inform
him/her by mail concerning the pendency and nature of this action, and to file his/her report in the Clerk’s
office of this Court within fifty (60) days after the date of this Order.

hes k, NeLb—

Jefferson Circuit Clerk
Date: 03/04/2019

FILED: Cl 19-Cl-001384 David L. Nicholson, Jefferson Circuit Clerk

OCCUR

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk
Page 1 of 1
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 7 of 28 PagelD #: 11

JEFFERSON County —
Random Judge Assignment Report

 

 

Court: Circuit Court

 

 

 

 

 

Requestor: ccla Reference/Case Number: 19-ci-001384

 

 

 

 

 

This Case has been Assigned to: | 10 Division

 

 

 

 

 

Hon. Angela McCormick Bisig 630326

 

 

 

 

 

Control Date/Time: 03/04/2019 2:29:53PM

 

 

 

Date Printed: 03/04/2019 | Time Printed: 2:29:54PM Page: 1
 

 

Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 8 of 28 PagelD #: 12

 

 

AOC-E-105 Sum Cade: Cl
Rev. 9-14 Case #. 19-Cl-001384
Court! CIRCUIT

County: JEFFERSON Circuit

Commonwealth of Kentucky
Court of Justice — Courts.ky.gov

CR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

 

 

Plantiff, GREENE, CINDY VS. CRACKER BARREL OLD COUNTRY STORE, INC., ET, Defendant

TO: CRACKER BARREL OLD COUNTRY STORE, INC.
305 HARTMANN DRIVE
LEBANON, TN 37087

The Commonwealth of Kentucky to Defendant:

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behaif within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.

bles h, Nel b—

Jefferson Circuit Clerk
Date: 3/4/2019

eae Cea

AR MCCORMICK. BISIG (630326)

  
   
  

eat wig eno RECEIPT

Domestic Mail Only

 

   

 

   

    

 

 

 
   
    

 

 
 

 

 

mu >
/ a ide i rey eee ao exe
Proof of Servic Om Wim aera Nias Binal at v —_
: “o) OFFICIAL USE
ines TS \certied ai Fee
t
iveri i a OL IS =
(C) Served by delivering a true copy and the Complaint (or other initiating -4 Oca Saivics & FES (hack box, aad fo a8 anproprate) ita oH
4 Cireturn Receipt (hardcopy) _ pocunai
CI | (return Receipt (electronic) $ ime
© 3 | Cicertifed Mall Resticted Delivery $ _______—-
| © C2 | Gaduit signature Required $2
- Not Served because: co [lAdutt Signature Restricted Delivery $ _—  ——_____
: s
ru
ofl
Date: 20 a
Pe ST enenneneennnntece
A | ea ecco agar pgeergeeeneenn
ci
ft

 

Summons ID: @00000901488
CIRCUIT: 19-C1-001384 Long Arm Statute — Secretary of State

GREENE, CINDY VS. CRACKER BARREL OLD COUNTRY STORE, INC., ET =
AARAUAA OA A Page 1 of 1 erlie

  
Case 3:19-cv-00224-CHB-LLK Document 1-1

Commonwealth of —_tucky
Jefferson County ~~. °°
David Nicholson -

" Circuit. Court Clerk

Filed 03/26/19 Page 9 of 28 PagelD #: 13

Com. .-alwealth of Kentucky
- defferson:County --
~ David N icholson:

- Circuit Court Clerk

 

Receipt Number: as se bi %
DATE: 03/04/2019 © : tae
TIME: 02: 43 i

a @% OTHER TYPE’ RECEIPT * one
CASE N 0: 19-C1-001384..

RECEIVED FROM: MAT SLECHTER™ | s
ACCOUNT OF: ‘GREENE, ‘CINDY VS. CRACKER B BAR.
PARTY NAMEMAT SLECHTER

 

1 ATS Fee (1). 20.00

2. Civil Filing Fee (Q).. ; 150. 00 ="

3. Court Technology MCKORK(CT), “20.00 .

4, 7 Library Fee(L) 300

5. Attorney Tax Fee MCFOK(O)) 8:00 >.

6. Jury Demand/12 cs(w(M)) a 70.00 a

7. Postage MCFO(K(ED) So AB AB.

8. Secretary of State 10.00 oe
“MCFO(K(SOS)) . i a

9.  Copy-Phiotocopies. csqwery “3.80.

10, Attestation CS(W(C)) 0.50

1h. Copy-Photocopies csv) :

Envelope it 1501999.

. Prepared By: Web Payment a
ie MCFO=Moniey Collected for Others - ree
** CS=Charge for Services,

 

Payer 2 a

MmO-AWCe TNO ADCOO <~XROCHZzMKX

 

 

a 1.90 0 e

 

 

 

: Receipt Ni umber: XX-XXXXXXX-A
, DATE: 03/04/2019. ae

hapa. TIME: 02:43. PM

dea @ OTHER TYPE RECEIPT aie

, as CASE NO: 19-Cl- 001384:.

RECEIVED: FROM: MAT SLECHTER
“ACCOUNT OF: GREENE, CINDY VS. CRACKER BAR

“PARTY y NAME: MAT ' SLECHTER a

 

 

a “ATs Fee @. 20.00
2° Civ Filing | Fee °Q). 150.00
3. “Court Technology MCROKK ECD) 20.00

4, Library Fee (L) 3.00

5 Attorney Tax Fee MCFO(K(Q)) 5.00

- 65>, Sury- Demand/12 CSCW) - 70.00
“Te. Postage’ MCFO(K(H)) 13.15
Bs Secretary. of State 10.00

“.... M€FOGKGOS)) Ee

“Oe Copy-Photocopies CS(WEF)) © 3.80

10... Attestation CSIW(O), 0.50

es Copy-Photocoples cscwey 1.90
‘Page 1 -of 2

   

~AMCe TO ADNCOO ~<ANOCHZmMx

une)

 
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 10 of 28 PagelD #: 14

Commonwealth o1 tucky _ Com. _awealth of Kentucky:
_ Jefferson Coulity «2: ws - Jefferson County
“David Nicholson = a ‘David Nicholson’. ~

Circuit: ‘Court Clerk oe “Cirenit Court. Clerk

 

  

Receipt Number: XX-XXXXXXX:4. | nS _ Receipt N Numiber: XX-XXXXXXX-A.-
DATE: 03/04/2019 _ DATE: 03/04/2019. mid
TIME: 02: 43 PM- oo a en i we TIME: 2: 43-PM..
ass (2) OTHER TYPE RECEIPT et Clb #44 (Z) OTHER TYPE. RECEIPT eR
€ASE NO: 19-Cl- 001384. no CASE NO: 19-C1-001384.
_- RECEIVED FROM: MAT SLECHTER- i ee ne MAT. SLECHTER-
ACCOUNT OF: GREENE, CINDY. VS. CRACKER BAR tA T OF: GREENE, CINDY VS: CRACKER BAF
> ARTY N AMEM Ar SLE CHTER PT eee PARTY NAME: MAT. SLECHTER

 

 

TOTAL! $297.38 ee TOTAL: _ $297.35.

CREDIT CARD: $297.35. 0s CREDITCARD: “$297.35,

DIRE: 0000 eeDERR: 0.00

*** Credit Card Invoice #: 88438101 __ *** Credit Card Invoice #: 88438101 -

 

a CS-Charget for Services A

 

“Page 2 of 2

mO-AWSCe TNO ADCOO <AOCHASMA MO-AMNCe TNO ADCOO ~<AONOCH!]SMA

 

Payer Meee
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 11 of 28 PagelD #: 15

Filed

Filed

 

 

19-CI-001384 03/04/2019 David L. Nicholson, Jeff@A ORAGINMk DOCUMENT

03/25/2019 02:30:55 PM
81717

CASE NO. JEFFERSON CIRCUIT COURT

DIVISION
CINDY GREENE PLAINTIFF
vs. PLAINTIFEF’S FIRST SET OF INTERROGATORIES AND
REQUESTS FOR PRODUCTION OF DOCUMENTS
CRACKER BARREL OLD COUNTRY STORE, INC. , ET AL DEFENDANTS

eee REK KK

The Defendant, Cracker Barrel Old Country Store, Inc. (also referred to herein as “Cracker
Barrel’), is hereby notified to answer the following interrogatories and respond to the following
requests for production of documents under oath and in writing within forty-five (45) days from
the date of service hereof, and in accordance with the Kentucky Rules of Civil Procedure. These
questions are asked as continuing interrogatories where CR 26.05 so provides, and knowledge of
the attorneys, claims agents, or any other agent or employee of the Defendant shall be deemed to
be knowledge of the Defendant, and you are requested to supplement your responses to include all
information later acquired relating to these questions that may add to, change or correct your
answers as soon as reasonably possible after acquiring such new information, as provided by the
Kentucky Rules of Civil Procedure.

INTERROGATORIES

INTERROGATORY NO. 1: Please state the name and address of each individual
known to you, your agents, or attorneys who will or may testify to the past or present physical
capabilities of the Plaintiff, Cindy Greene.

ANSWER:

19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630328)

IRPD : 000001 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 12 of 28 PagelD #: 16

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jeffiah QRiGINAdk DOCUMENT
03/25/2019 02:30:55 PM
81717
INTERROGATORY NO. 2: Please state the name address of each individual who

 

answered or assisted in answering these interrogatories.

ANSWER:

INTERROGATORY NO. 3: Please state the name and address of each individual

 

known to you, your agents, or attorneys who will or may testify to what the Plaintiff said
concerning the injuries sustained by the Plaintiff as a result of the incident described in the
Complaint.

ANSWER:

INTERROGATORY NO. 4: Please state the name, address, and telephone number
of each and every person who has knowledge of discoverable matters in this case.

ANSWER:

INTERROGATORY NO. 5: Please state whether there was in existence any
policy of liability insurance that would or might inure to the benefit of the Plaintiff herein, by
providing for payment of a part of or all of any judgment rendered in favor of the Plaintiff against
any defendant or against any other person, firm, or corporation, who is or may be liable to the
Plaintiff by reason of the incident described the Complaint, and if the answer is in the affirmative,

state as follows as to each such policy of insurance known or believed to exist by you or your

attorneys:
a. The name and address of the insurer on each such policy;
b. The name and address of each named insured on each such policy;

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000002 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 13 of 28 PagelD #: 17

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, JeffN@i ORAGHSiAdk DOCUMENT
03/25/2019 02:30:55 PM
81717
c. The policy number of each such policy;
d. The name and address of any person, firm, or corporation who is or may

be an "additional insured" and any named defendant(s) in this case;

€. The limits of liability on such policy as might be applied to any one plaintiff by
reason of any one incident, and the total limits of liability of all persons by reason
of any one incident;

f. Whether or not any insurer has notified any insured that said insurer or any other
person, firm, or corporation must pay a part of or all of any judgment before the
insurer must make payment; if so, what payment must be made and by whom before
the insurer must make payment;

g. Whether any insurer has notified any insured that said insurer claims that there is
or may be no coverage under the terms of the policy of insurance involved;

h. If the answer to subparagraph (g) is in the affirmative, describe the reason given
for the claimed lack of coverage or failure thereof as stated by said insurer
(identifying same) to said insured (identifying same), and state the date of such
notice. [Note: if such policy defense is withdrawn or waived, this subparagraph

need not be answered. ]; and

i. The exact name address of the resident agent of each insurance company.
ANSWER:
INTERROGATORY NO. 6: Please state whether you, your attorney, or anyone

 

acting on your behalf, has obtained any statements in any form, from any person regarding any of

the events or occurrences referred to in the Complaint. If so, please give the name, address, and

3
Filed 19-CI-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000003 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 14 of 28 PagelD #: 18

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, JeffN@i QRiGiINAdck DOCUMENT
03/25/2019 02:30:55 PM
81717

telephone number of each person from whom such statement was taken, the date on which each
such statement was taken, the name and address of the person who took such statement, the names
and addresses of such persons having custody of the statement, and whether such statements were
written by a recording device, by a court reporter or stenographer.

ANSWER:

INTERROGATORY NO. 7: If you have asserted any affirmative defenses in your
Answer, please list each and every fact upon which you rely in asserting each affirmative defense.

ANSWER:

INTERROGATORY NO. 8: Please list the name, address, and telephone number
of each and every person who may have witnessed the events described in the Complaint.

ANSWER:

INTERROGATORY NO. 9: Please state the name, address, and telephone number
of each and every expert witness you intend to call to testify in person or by deposition at the trial

of this action.

ANSWER:

INTERROGATORY NO. 10: Please state the subject matter on which the expert is
expected to testify, the substance of the facts and opinions to which the expert is expected to testify,
and a summary of the grounds for each opinion.

ANSWER:

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000004 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 15 of 28 PagelD #: 19

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jeff¥@h ORIGINAdk DOCUMENT
03/25/2019 02:30:55 PM
81717

INTERROGATORY NO. 11: Please state whether you have compiled any incident
reports, internal memoranda or other writings of this nature concerning the injuries sustained by
the Plaintiff, stating:

a. The date each such document was prepared;

b. The reason for the preparation of the document, including but not limited to

insurance requirements and requirements by any standards;

c. A brief description of the subject matter of each such document; and
d. The present custodian of each such document.
ANSWER:

INTERROGATORY NO. 12: Please state whether you, your agents, servants,
attorneys, or employees have possession, custody or control of any photographs of the Plaintiff,
the alleged defect upon which she claims to have fallen, or the scene of the injury referenced in
the Complaint. If so, please state the name and address of the custodian of the photographs, the
name and address of the photographer, and the date on which the photographs were taken.

ANSWER:

INTERROGATORY NO. 13: Please state whether you, your agents, attorneys,
servants, or employees have possession, custody, or control of any movies, video or video
surveillance of any parties to this lawsuit or the incident described in the Complaint.

ANSWER:

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000005 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 16 of 28 PagelD #: 20

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, JeffA&jh ORLGINAdk DOCUMENT
03/25/2019 02:30:55 PM
81717

INTERROGATORY NO. 14: If the answer to the above interrogatory is in the

affirmative, please state with respect to each such movie or video:

a. The name and address of each party who was the subject of the movie or video;
b. The date the movie or video was taken; and

Cc. The name and address of the individual who filmed the movie or video.
ANSWER:

INTERROGATORY NO. 15: Have you, your agents, attorneys, servants, or
employees retained any individuals to perform any surveillance or investigation of any of parties

in this lawsuit?

ANSWER:

INTERROGATORY NO. 16: If the answer to the above interrogatory is in the

affirmative, please state:

a. The names and addresses of the person(s) or firm you retained;

b. The name and address the party who is or was the subject of surveillance; and

c. Whether such surveillance is yet to be performed, and if so, the scheduled dates of
surveillance.

ANSWER:

INTERROGATORY NO. 17: Please state whether the Defendant is aware of any

individuals other than Plaintiff who reported falling as a result of slippery, slick or greasy floors

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000006 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 17 of 28 PagelD #: 21

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, JeffN0h QRiGISIAdk DOCUMENT
03/25/2019 02:30:55 PM
81717

at the Defendant’s Crittenden Drive location in the one year preceding the incident referenced in
the Complaint, and for each such individual, state:

a. The name and address of the individual; and

b. The date of the reported incident.

ANSWER:

INTERROGATORY NO. 18: With regard to the allegedly greasy floor referenced

in the Complaint, please state:

a. The last time the floor was mopped prior to Plaintiff's alleged fall;

b. The names and addresses of all persons involved in mopping the floor on that
occasion;

c. The substances, e.g., solvents, detergents, water, etc. used to mop the floor on that
occasion;

d. The specific tools used to mop the floor on that occasion, e.g., looped dust mops,

sponge mops, string mops, microfiber mops, etc.
e. The make and manufacturer of all tools used to mop the floor on that occasion; and
f. The amount of time each mopping tool had been in service at the Defendant’s
restaurant as of the last mopping prior to Plaintiffs alleged fall.

ANSWER:

INTERROGATORY NO. 19: Please state whether the Defendant has made any

repairs, alterations or modifications of any kind to its floor cleaning procedures, or taken any other

subsequent remedial measures, since March 8, 2018 and for each such measure state:

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000007 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 18 of 28 PagelD #: 22

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jeff¥@h ORIGINAL DOCUMENT
03/25/2019 02:30:55 PM
81717
a. The specific nature of the repair, alteration, modification or remedial measure; and
b. The cost associated with said repair, alteration, modification or remedial measure.
ANSWER:

INTERROGATORY NO. 20: Does the Defendant have a safety committee for its
Crittenden Drive restaurant location? If so, please identify by name and address all members of

the safety committee.

ANSWER:

INTERROGATORY NO. 21: Did the Defendant have a manager in March, 2018
who was directly responsible for safety at its Crittenden Drive location? If so, please identify that

person by name and address.

ANSWER:

INTERROGATORY NO. 22: Who was the manager responsible for general
maintenance and upkeep of the Defendant’s Cracker Barrel restaurant at Crittenden Drive in
March, 2018?

ANSWER:

INTERROGATORY NO. 23: As of March, 2018, did the Defendant have a policy
or procedure in regard to periodic deep cleaning and/or degreasing of its floors? [For purposes of
this interrogatory, “deep cleaning” refers to any cleaning that is beyond routine sweeping and

mopping, and “degreasing” refers to any cleaning process that is specifically concerned with

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000008 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 19 of 28 PagelD #: 23

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, JeffN&h ORLGISIAdk DOCUMENT
03/25/2019 02:30:55 PM
81717

removing accumulated grease and oil that might not be easily removed from floors with routine

sweeping and mopping.] If so,

a. What was that established policy or procedure?
b. Was this a written policy or procedure?
ANSWER:

INTERROGATORY NO. 24: What are the standards, guidelines or inspection
protocol used to determine when the Defendant’s restaurant floors are in need of deep cleaning

and or degreasing?

ANSWER:

INTERROGATORY NO. 25: As of March 2018, did the Defendant have an outside
cleaning company that cleaned and maintained its Crittenden Drive Cracker Barrel restaurant? If
so, please provide the name, address and telephone number of the cleaning company.

ANSWER:

REQUESTS FOR PRODUCTION OF DOCUMENTS
REQUEST NO. 1: Please attach photocopies of any and all policies of insurance that
provide coverage to the Defendant for the injury that is the subject of this action.

RESPONSE:

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000009 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 20 of 28 PagelD #: 24

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jeff@h ORIGISiAdk DOCUMENT
03/25/2019 02:30:55 PM
81717

REQUEST NO. 2: Please produce for inspection and copying all photographs of the
scene, the Plaintiff, or the area where the Plaintiff claims to have been injured. [Note: quality
color copies may be furnished in lieu of the originals.]

RESPONSE:

REQUEST NO. 3: Please produce a copy of any video footage, including (a)
surveillance footage taken of the Plaintiff on the Defendant’s premises, and (b) surveillance
footage taken elsewhere at any time since the incident referenced in the Complaint. [Note: quality
DVD copies or other digital video format may be furnished in lieu of original recordings. ]

RESPONSE:

REQUEST NO. 4: Please produce copies of any and all medical expenses, medical
reports, or hospital records related to the Plaintiff's condition.

RESPONSE:

REQUEST NO. 5: Please produce copies of any statements obtained from any witness
or from the Plaintiff.

RESPONSE:

REQUEST NO. 6: Please produce copies of any documents signed by the Plaintiff that
in any way relate to this case.

RESPONSE:

10
Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000010 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 21 of 28 PagelD #: 25

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jeff¥@i ORiGiNiakk DOCUMENT
03/25/2019 02:30:55 PM
81717

REQUEST NO.7: Please produce copies of any incident reports, internal memoranda,
or other writings compiled by the Defendant concerning the Plaintiff's accident or injuries.

RESPONSE:

REQUEST NO. 8: Please produce copies of any work order, maintenance requests or
other written documents generated or received by the Defendant on March 8, 2018 concerning
cleaning, repair, modification or alteration of the floor upon which Plaintiff claims to have fallen.

RESPONSE:

REQUEST NO. 9: Please produce a copy of all literature and labels accompanying any

and all mops and cleaning agents utilized by the Defendant in cleaning its restaurant floors at the
Crittenden Drive location in March, 2018.

RESPONSE:

REQUEST NO. 10: Please provide complete copies of the Defendant’s written policies
and procedures as of March, 2018 for the inspection, care, cleaning and maintenance of its
restaurant floors.

RESPONSE:

REQUEST NO. 11: Please provide copies of all accident or incident reports concerning
falls compiled by the Defendant at its Crittenden Drive location for the twelve (12) months
preceding the incident described in the Complaint and for six (6) months thereafter.

RESPONSE:

11
Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000011 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 22 of 28 PagelD #: 26

Filed 19-Cl-001384 03/04/2019 David L. Nicholson, Jeff2h QRiGIMAlk DOCUMENT
03/25/2019 02:30:55 PM
81717

REQUEST NO. 12: If the Defendant has a safety committee at its Crittenden Drive
location, please provide the minutes from each safety committee meeting from six (6) months prior
to the incident described in the Complaint and for two (2) months thereafter.

RESPONSE:

Respectfully Submitted,

SLECHTER LAW FIRM, PLLC

/s/ Mat A. Slechter

MAT A. SLECHTER
MEREDITH K. SLECHTER
2507 Bush Ridge Drive, Suite A
Louisville, KY 40245

Phone: (502) 384-7400
mat@kytrialfirm.com

CERTIFICATE OF SERVICE

Thereby certify that a copy of the foregoing was served with the Complaint.

/s/ Mat A. Slechter
Mat A. Slechter

12
Filed 19-Ci-001384 03/04/2019 David L. Nicholson, Jefferson Circuit Clerk

Presiding Judge: HON. ANGELA MCCORMICK. BISIG (630326)

IRPD : 000012 of 000012
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 23 of 28 PagelD #: 27

FILED IN CLERKS FF
JEFFERSON ciRCUrT

NO MAR I9 PM Oo: M!

CLER 000
~~ D.C.

 
   
 

  

SENDER: COMPLETE THIS SECTION

   

y COMPLETE THIS SECTION ON or weh

  
  

™ Complete items 1, 2, and 3,

™@ Print your name and address on the averse lS
so that we can return the card to you,

® Attach this card to the back of the mailpiecs
or-on the frontif space permits. Ss
A, “Artinla.Addressad.ta:. -

CRACKER BARREL Oi Couatey State]
SECRETARY OF STATE
P. 0. BOX 718 H

 

0 Agent
0 Addressee

TI 8B. eS Name) C. Date of Delivery
Nt

 

   
  

ant from item 1? [I Yes
qs No

FRANKFORT, KY 40602 |
J9-¢1-13%y :

a oe ee © Priority Mail Express®
a AT TO espe SR

 

 
 
   

 

 

O94 0P 4504, Gy 8 0696 51 a Cotlned Mal F Restricted Delivary o pout Receipt for

 

 

O Collect on Delivery Restricted Delivery 0 Signature Confirmation™
in 2. if ‘Number (Transfer from. service label) Plinseed ap ry Ty 1 Sighature Confirmation

“Pol? 2620 oooo 191? o924 Mal Restricted Datvery Restricted Delivery

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt +

Phe

 

| CI Collect on Delivery

 
  

Case 3:19-cv-00224-CHB-LLK Document tit Filed 03/26/19 Page 24 of 28 PagelD #: 28

Alison Lundergan Grimes
Secretary of State

Circuit Court Clerk
Jefferson County

700 West Jefferson St.
Louisville, KY 40202

FROM:

FILED

 

iN CLERKS OFF Summons Division
ERSON CIRCUIT PO BOX 718

r
Commonwealth of xentieki FRANKFORT. KY 40602.0718
Office of the Secretary of State Phone: (502) 564-3490
° y 7Q MAP 22 PM 7}: 6 Fax (502) 564-5687

CLERK 000

om seem womrmsaany LY» Go

[0

SUMMONS DIVISION

SECRETARY OF STATE

RE:

CASE NO: 19-CI-001384

DEFENDANT: CRACKER BARREL OLD COUNTRY STORE, INC.

DATE:

March 19,

2019

The Office of the Secretary of State was served with a summons and accompanying
documents for the captioned defendant on

March 11, 2019

This office served the defendant by sending a copy of the summons and accompanying
documents via certified mail, return receipt requested, on

March 11, 2019

 

SENDER: COMPLETE THIS SECTION

@ Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the meliplecere
or on the front if space permits.

"1. Article Addressed to: 3/11/2019 19-Cl-001384
CRACKER BARREL OLD COUNTRY. STORE

305 HARTMANN DRIVE
LEBANON, TN 37087

 
  

      

tit THIS SECTION ON DELIVERY
1 A. Signature

x S oA

C] Addressee
B: Received by (Printed A cae

C. Date of Delive:
Troe YenianS 34-304

D. Is delivery address different from item 1? (] Yes
IN cd YES, enter delivery address below: 0 No

 
 

D Agent

 

 

 

FURR 00

9590 9402 4612 8323 8158 18.

“2, Article Number (Transfer, from service label) .

 

3. Service Type
°C) Adult'Signature
‘DD Adult Signature Restricted) ‘Delivery
Q GCertifi ied-Maill@ -

1 Certified Mall Restficted. Dal

  
   

q Priority Mail’ Express®
oR Mail"

 

3/19/2013

 

qwEt
7078229900008811-2926 .
PS Form 3811, July.2015 PsN'7530-02-000-9053

(1:Collect on Delivery ere 6
‘C Collect on Delivery'Restricted | ry r
‘DO Insured:Mall : Signature Confirmation -

qo Insured pines Restricted. Dellvery Restricted: balan

(over

‘ Domestic: Return Receipt i
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 25 of 28 PagelD #: 29

Filed 19-Cl-001384 03/18/2019 David L. Nicholson, JeffN&h ORIGINAdk DOCUMENT
03/25/2019 02:31:34 PM
81717
CASE NO. 19-CI-001384 JEFFERSON CIRCUIT COURT
DIVISION TEN (10)
HON. ANGELA MCCORMICK BISIG, JUDGE
Electronically Filed
CINDY GREENE PLAINTIFF
v. ANSWER
CRACKER BARREL OLD COUNTRY STORE, INC., ETAL. DEFENDANTS

 

Comes now the Defendant, Cracker Barrel Old Country Store, Inc., by counsel,
and for its Answer to the Complaint states as follows:

1. The allegations and averments contained in Paragraph 1 are denied, as we
are without sufficient knowledge or information to form a belief as to their truth or
falsity.

2. The allegations and averments contained in Paragraph 2 regarding
Cracker Barrel’s incorporation in Tennessee is admitted. It is further admitted that
Cracker Barrel does business in the Commonwealth of Kentucky. The remaining
allegations and averments contained in this Paragraph, however, are denied, as we are
without sufficient knowledge or information to form a belief as to their truth or falsity.

3. The allegations and averments contained in Paragraph 3 denied, as we are
without sufficient knowledge or information to form a belief as to their truth or falsity.

4. The allegations and averments contained in Paragraph 4 are admitted.

5. The allegations and averments contained in Paragraph 5 regarding the
approximate date of the Plaintiff's accident are admitted. The remaining allegations

and averments contained in this Paragraph, however, are denied.

Filed 19-CI-001384 03/18/2019 David L. Nicholson, Jefferson Circuit Clerk

ANS : 000001 of 000004
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 26 of 28 PagelD #: 30

Filed 19-Cl-001384 03/18/2019 David L. Nicholson, JeffN@i ORiGINiAdk DOCUMENT
03/25/2019 02:31:34 PM
81717
6. The allegations and averments contained in Paragraph 6 are denied, as we

are currently without sufficient knowledge or information to form a belief as to their

truth or falsity.
7. The allegations and averments contained in Paragraph 7 are denied.
8. The allegations and averments contained in Paragraph 8 are denied, as

they assert legal conclusions.

9. The allegations and averments contained in Paragraph 9 are denied.

10. The allegations and averments contained in Paragraph 10 are denied.

11. The allegations and averments contained in Paragraph 11 are denied.

12. All remaining allegations and averments contained in the complaint, not
expressly admitted or addressed above, are hereby specifically denied.

13. To the extent applicable, the plaintiffs’ claims are barred, in whole or in
part, by the defenses of comparative fault and/or failure to mitigate alleged damages.

14. ‘To the extent that any and/or all of Plaintiff's claamed damages have been
and/or will be “written down” and/or “written off,” then we hereby plead the defenses
of credit, set-off and/or that the Plaintiff is not the real party in interest regarding those
claims.

15. The complaint, in whole or in part, fails to state claims upon which relief
may be granted.

16. Out of an abundance of caution, Cracker Barrel asserts the applicable
statute of limitations.

17. The defenses of insufficiency of process and insufficiency of service of

Filed 19-Cl-001384 03/18/2019 Page 2 offaavid L. Nicholson, Jefferson Circuit Clerk

ANS : 000002 of 000004
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 27 of 28 PagelD #: 31

Filed 19-Cl-001384 03/18/2019 David L. Nicholson, JeffN&h ORLGINAk DOCUMENT
03/25/2019 02:31:34 PM
81717

process are pled.

18. Cracker Barrel hereby adopts, incorporates and pleads by reference, each
and every defense available under CR 8 and CR12 of the Kentucky Rules of Civil
Procedure, and hereby reserves the right to assert any and all defenses and/or claims as
discovery and investigation in this matter continues.

WHEREFORE, the Defendant, Cracker Barrel Old Country Store, Inc. hereby
respectfully demands as follows:

1. Dismissal of all claims against it, with prejudice;

2. Its costs herein expended, and;

3. Any and all other relief, legal or equitable, to which it appears entitled.

Respectfully submitted,
PHILLIPS PARKER ORBERSON & ARNETT, PLC

/s/ William B. Orberson

William B. Orberson
worberson@ppoalaw.com

716 West Main Street, Suite 300
Louisville, Kentucky 40202

Phone: (502) 583-9900

Fax: (502) 583-9900

Counsel for Defendant,

Cracker Barrel Old Country Store, Inc.

Filed 19-Cl-001384 03/18/2019 Page 3 offaavid L. Nicholson, Jefferson Circuit Clerk

ANS : 000003 of 000004
Case 3:19-cv-00224-CHB-LLK Document 1-1 Filed 03/26/19 Page 28 of 28 PagelD #: 32

Filed

Filed

19-Cl-001384 03/18/2019 David L. Nicholson, JeffN@h ORLGINAlk DOCUMENT
03/25/2019 02:31:34 PM
81717
CERTIFICATE OF SERVICE

 

I hereby certify that on the 18 day of March, 2019, I electronically filed this
document through the ECF system, which will send a notice of electronic filing to:

Mat A. Slechter

SLECHTER LAW FIRM, PLLC
2507 Bush Ridge Drive, Suite A
Louisville, Kentucky 40245

 

Counsel for Plaintiff
/s/ William B. Orberson
William B. Orberson
19-Cl-001384 03/18/2019 Page 4 offfavid L. Nicholson, Jefferson Circuit Clerk

ANS : 000004 of 000004
